Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance

1.  The following is an examiner’s statement of reasons for allowance: The closest prior art of record U.S. Patent Publication (2013/0086761) to Singh. Singh fails to disclose or suggest the features of amended independent claim 1 regarding that the cleaning device comprises a set of a plurality of cleaning elements, wherein each of the plurality of cleaning elements comprises a cleanings sliding body, wherein the cleaning apparatus is configured to carry out a cleaning process to clean the surface in which the set of the plurality of cleaning elements simultaneously move downward over the tilted surface solely by gravity, wherein the set of the plurality of cleaning elements has no own drive. The prior art U.S. Patent (8,813,303) to Meller et al. fails to cure deficiencies of Singh with respect to claim 1.
	Independent claims 27 and 28 are essentially claims 10 and 19, which were previously indicated allowable if rewritten in independent form, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723